                     IN THE UNITED ST ATES DISTRICT COURT
                         FOR THE DISTRICT OF MONT ANA
                               HELENA DIVISION                                  7/9/2019



 LL LIQUOR, INC., d/b/a Lolo Liquor,
 a Montana corporation,
                                                    No. CV 15-71-H-SEH
                            Plaintiff,

 vs.                                                ORDER


 STATE OF MONTANA; STEVE
 BULLOCK, in his official capacity as
 the Governor of Montana;
 MONTANA DEPARTMENT OF
 REVENUE; MIKE KADAS, in his
 official capacity as the Director of the
 Montana Department of Revenue; and
 JOHN DOES I-X,

                            Defendants.


       On June 18, 2019, the Court issued an Order requiring, inter alia, that a

proposed final pretrial order be filed on or before August 2, 2019.   1




       On July 3, 2019, the parties filed a joint notice to the Court that included a

"[j]oint request to move [the] pretrial order and related deadlines to September

20,2019." 2


       1
           Doc. 94 at 2.
       2
           Doc. 97 at 2.
         ORDERED:

             I.    This order supersedes and replaces paragraphs 5-8 of the Court's June

18, 2019, Order. 3

         2.        On or before September 20, 2019, the parties shall file a proposed

final pretrial order. A copy shall be provided to Chambers, 901 Front Street, Suite

31 00A, Helena, Montana, 59626. The proposed final pretrial order must comply

with the provisions of Fed. R. Civ. P. 26(a)(3)(A) and L.R. 16.4. All attached lists

must be in portrait orientation.

         2.        The proposed final pretrial order supersedes all prior pleadings and

may not be amended except by leave of Court.

         3.        Objections to exhibits, deposition testimony, or the use of other

discovery to be offered at trial (e.g. interrogatories and responses to requests for

admission) shall be included within the final pretrial order and shall state specific

grounds for all objections. See L.R. 16.4. Objections not stated are waived. See

L.R. 16.4(b)(5). Exhibits shall be filed in compliance with paragraph 4 of this

Order.

         No later than the date of filing of the proposed pretrial order, each party

shall file and provide to Chambers:

         3
             Doc. 94 at 2-5.

                                              -2-
              a.    The complete transcript of each deposition, any portion of

      which is to be offered at trial.

              b.    Complete copy sets of all interrogatories served by the party.

              c.    Complete copy sets of all answers to interrogatories received

      from any party, if any portion of such answers are to be offered at trial.

              d.    Complete copy sets of each request for admission and of each

      response thereto to be offered at trial.

              e.    Complete copy sets of all requests for production served by a

      party and complete copy sets of all responses to requests for production, if

      any portion of such responses are to be offered at trial.

      All responses to discovery to be offered as evidence at trial, in order to

be considered for admission as evidence at trial, must satisfy the requirements

for admissibility as evidence under the Federal Rules of Evidence.

     4.       Exhibits:

              a.    Exhibits are to be bound in a loose-leaf binder and

     exchanged with opposing counsel prior to the filing of the pretrial

     order.

              b.    Each exhibit shall bear an extended tab showing the

     number of the exhibit.

                                         -3-
        c.    Each exhibit document shall be paginated, including any

attachments. Plaintiffs exhibits shall be numbered 1 up to 500.

Defendants' exhibits shall be numbered 501 and up. All exhibits

shall be numbered in chronological sequence. Any exhibits from

depositions to be offered at trial shall be labeled with a trial

exhibit number only.

        d.    Exhibits shall not be duplicated.

        e.    Exhibits shall be filed in the electronic record.

        f.    The original of document exhibits shall be delivered to

the Clerk of Court on or before September 20, 2019.

        g.    A copy of exhibits shall be mailed to Chambers, 901 Front

Street, Suite 31 00A, Helena, Montana, 59626, on or before September 20,

2019.

        h.    The parties are expected to use the Court's available

evidence presentation technology for exhibit display.

        1.    Audio or video electronic exhibits must be in a format

compatible with the evidence presentation technology. Parties may contact

the Clerk's office for technical assistance.

5.      This order may be supplemented if necessary and appropriate to

                                    -4-
address issues remaining for the Court's consideration.

      DATED this ~ a y of July, 2019.




                                             United States District Judge




                                       -5-
